989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffery Allen KERSHNER, Petitioner-Appellant,v.Joseph P. SACCHET, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 93-6037.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-3277)
Jeffery Allen Kershner, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Jeffery Allen Kershner appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kershner v. Sacchet, No. CA-92-3277 (D. Md. Dec. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED